On Rehearing.
To be consistent in adhering to the rules for estimating damages, established by precedents, the court will probably have to make an additional allowance to the owner of the Tremont to cover expenses of the ship during the time of her detention for repairs. Therefore the petition for rehearing must be granted.
I am disposed to allow the actual expenses of the ship for the 18 days of detention, not including insurance or office expenses. If the parties can agree on the amount, a decree can be submitted for signature, but if they are unable to agree I will make a comoutation.